Citation Nr: 0917068	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-15 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a compensable initial evaluation for a 
deviated septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1996 through 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina. The Veteran appeared and 
provided testimony at a local hearing held before a decision 
review officer at the RO in Columbia, South Carolina

The Veteran's appeal also initially included the issues of 
service connection for tinnitus and a back disorder.  These 
issues were granted by the Columbia, South Carolina RO in an 
August 2005 rating decision.


FINDINGS OF FACT

1.  The evidence does not demonstrate a disability for 
hearing loss.

2.  The Veteran's deviated septum is productive of a partial 
obstruction of the right nasal passage, and is not productive 
of any obstruction of the left nasal passage.


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability for hearing loss.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.385 (2008).

2.  The criteria for a compensable initial evaluation for a 
deviated nasal septum have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.96, 4.97, Diagnostic Code 6502 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  Staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings for each 
distinct time period.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

II.  Entitlement to service connection for hearing loss

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board has reviewed the Veteran's service treatment 
records.  At his January 1996 enlistment examination, the 
Veteran was administered an audiological examination which 
revealed mildly elevated thresholds at 3000 and 4000 Hertz:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
15
20
LEFT
10
10
25
35
35

Speech recognition testing was not performed.

Another audiological examination performed in August 1997 
revealed general improvement in the Veteran's auditory 
threshold scores in both ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
0
5
LEFT
0
0
15
10
15

Once again, speech recognition testing was not performed as 
part of this examination.

In October 1998, the Veteran underwent a third audiological 
examination.  Speech recognition testing was not performed.  
Audiological testing, however, revealed auditory thresholds 
that were grossly within normal limits:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
0
5
LEFT
0
0
10
30
0

Audiological testing performed in December 2001, revealed 
auditory threshold shifts in both ears in comparison to his 
prior October 1998 examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
15
5
-10
LEFT
5
15
35
30
40

Post-service treatment records indicate that the Veteran has 
not sought any private medical treatment or examination for 
any reported hearing loss.


A VA examination performed in October 2003, approximately ten 
months after the Veteran's discharge from service, revealed 
the following audiological findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
5
10
LEFT
0
10
20
25
35

Speech audiometry testing which was performed at the October 
2003 VA examination revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  A 
clinical examination of the Veteran's ears revealed a large 
amount of cerumen in both ears which was removed under 
microscope and via suction.  At the examination, the Veteran 
reported onset of hearing loss in 2001. He also reported an 
extensive history of noise exposure both in and out of 
service.  According to the Veteran, he worked in the field of 
construction and remodeling 18 to 24 months prior to service, 
and did not use hearing protection.  The Veteran reported 
that during service, he was exposed to large amounts of 
artillery noise.  Although the Veteran stated that hearing 
protection was used in exercises on the practice range, he 
stated that no hearing protection was used during combat 
exercises.  The Veteran stated that he enjoyed hunting three 
times per year and did not use hearing protection while 
hunting.  He also stated that he did not use hearing 
protection while operating lawn equipment or power tools.

The examiner concluded that the Veteran's audiological scores 
for his right ear were within normal limits at each frequency 
from 500 Hertz to 4000 Hertz.  Regarding the Veteran's left 
ear, the examiner interpreted the audiological data to 
indicate scores within normal limits from 500 Hertz to 3000 
Hertz, and mild sensorineural hearing loss at 4000 Hertz.  
Severe sensorineural hearing loss at 6000 Hertz and 
moderately severe sensorineural hearing loss was noted at 
8000 Hertz.

At the Veteran's June 2005 hearing, he testified that he 
experienced general difficulty hearing.  As an example, the 
Veteran testified that he was unable to understand 
conversational speech.  He attributed his claimed hearing 
loss to exposure to loud noise during service.


Based upon the evidence, the Board finds that the Veteran has 
not demonstrated a disability due to hearing loss under 
38 C.F.R. § 3.385.  In making its determination, the Board is 
aware of the Veteran's in-service December 2001 audiological 
examination which indicated elevated auditory threshold 
scores in his left ear of 35, 30, and 40 at 2000, 3000, and 
4000 Hertz respectively.  These threshold scores, however, 
were not replicated at the subsequent October 2003 VA 
examination. Moreover, speech recognition testing at the VA 
examination revealed scores of 96 percent in both ears, which 
was interpreted by the examiner as demonstrating 
"excellent" speech discrimination.

The Board is also mindful of the VA examiner's findings of 
severe and moderately severe sensorineural hearing loss in 
the left ear at 6000 and 8000 Hertz respectively.  As set 
forth above, however, this is insufficient to demonstrate a 
current disability due to hearing loss under 38 C.F.R. 
§ 3.385.

Currently, the only other evidence of record supporting the 
Veteran's claim is his own lay opinion, expressed at his June 
2005 hearing.  Even if the Veteran's testimony could be read 
as claiming continuity of symptomatology since service, such 
history is substantially rebutted by the complete absence of 
treatment for hearing loss either in service or soon 
thereafter and the audiological findings of the VA examiner.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006) (holding the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for hearing loss, and 
this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Entitlement to a compensable initial evaluation for a 
deviated septum

Under 38 C.F.R. § 4.97, Diagnostic Code 6502, a 10 percent 
disability evaluation is in order for a traumatic deviation 
of the nasal septum that has resulted in either a 50 percent 
obstruction of the nasal passages on both sides, or a 
complete obstruction of the nasal passage on one side.

The Veteran's service treatment records indicate that in 
March 1998, the Veteran was diagnosed with a deviated nasal 
septum as a result of a broken nose that was caused by 
trauma.  In September 1998, the Veteran underwent a 
rhinoplasty to repair a right nasal septum deviation.

In December 2001, the Veteran returned for medical treatment 
complaining of difficulty breathing through his right 
nostril.  He was diagnosed with a right-sided nasal septum 
deviation.

In January 2002, the Veteran received an ear, nose, and 
throat consultation for complaints of chronic obstruction of 
the right nostril.  An examination confirmed the December 
2001 diagnosis of a right sided septal deviation.  No 
rhinitis, facial pressure, or pain was noted on examination. 
The Veteran denied any history of sinusitis.  At that time, 
the Veteran was scheduled to undergo surgery to repair the 
right-sided nasal septum deviation.

The Veteran underwent a second rhinoplasty in March 2002.  At 
an April 2002 follow-up treatment, the Veteran reported that 
his breathing was significantly improved.  A physical 
examination revealed that the Veteran was well-healed from 
surgery.  Swelling was noted over the dorsum of the nose.

The Veteran's post-service treatment records do not document 
any post-service treatments for or complaints of symptoms 
related to the Veteran's deviated septum.

A VA examination of the Veteran's deviated septum was 
performed in October 2003.  At the examination, the Veteran 
reported difficulty breathing which began in 1998.  He denied 
any specific trauma and stated that was not taking any 
medications except for an over-the-counter nasal spray.  On 
examination, the Veteran was in no apparent distress.  
Fullness was observed at the internal valve at the level of 
the upper cartilage externally.  Internally, the examiner 
observed dorsal and caudal deflection of the cartilage to the 
right which was partly obstructive.  No abnormalities were 
noted on anterior rhinoscopy or Hopkins rod examination.  
Oral cavity and oropharynx were clear.  Based upon the 
examination, the examiner provided a diagnosis of persistent 
right-sided nasal septal deviation which was partly 
obstructive of the right nasal airway through the internal 
and external nasal valves.

At his June 2005 local hearing, the Veteran testified that he 
experienced difficulty sleeping due to breathing problems 
attributable to his deviated septum.  Although the Veteran 
acknowledged that he was not "an expert," he testified that 
he believed that he was experiencing blockage of both the 
left and right nostrils based upon his own review of film 
studies of his nose.

Based upon the foregoing evidence, the Veteran is not 
entitled to a compensable initial evaluation for a deviated 
septum under 38 C.F.R. § 4.97, Diagnostic Code 6502.  
Although the Veteran's service treatment records document a 
recurring right-sided nasal septum deviation that was caused 
by in-service trauma to his nose, they do not indicate a full 
obstruction of the right nostril or a partial or full 
obstruction of the left nostril.  The October 2003 VA 
examination revealed that the Veteran was in no apparent 
distress.  The VA examination revealed a diagnosis of 
persistent right-sided nasal septal deviation which was 
partly obstructive of the right nasal airway through the 
internal and external nasal valves.  There was no finding of 
any blockage of the Veteran's left nasal airway.

Currently, the only evidence of record supporting the 
Veteran's claim is his own lay opinion, as expressed in his 
June 2005 hearing testimony.  In the present case, the 
Veteran has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render either a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value as to the matter 
of medical diagnoses and causation.  See also Layno v. Brown, 
6 Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
post-service hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence does not support a compensable 
disability evaluation for the Veteran's service-connected 
deviated nasal septum.  This appeal is denied.  38 C.F.R. 
§§ 4.3, 4.7 (2008).



IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
claims for service connection for hearing loss and a deviated 
septum in an October 2003 notification letter.  Any 
deficiencies of notification that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted are not 
prejudicial, as the Veteran's claim is being denied.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Insofar as the Veteran's claim for a compensable initial 
evaluation for a deviated septum, this case concerns an 
initial evaluation and comes before the Board on appeal from 
the decision which also granted service connection.  
Accordingly, there can be no prejudice to the veteran in 
failing to provide adequate 5103(a) notice for the service 
connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and post-
service VA medical center treatment records have been 
obtained.  Additionally, in January 2003, he was afforded a 
VA audiological examination and a VA examination to assess 
his current level of disability due to his deviated septum.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to a compensable evaluation for a deviated septum 
is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


